Citation Nr: 0117420	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a heart disorder as 
a result of exposure to herbicides and/or nerve gas. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to April 
1972.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  

In this decision, the Board will adjudicate the issue of 
entitlement to service connection for a heart condition as a 
result of exposure to herbicides and/or nerve gas.  The issue 
of entitlement to service connection for PTSD will be 
discussed in the remand portion of this decision.

In a January 2001 brief, the veteran's representative appears 
to have raised issues concerning service connection for an 
anxiety disorder and schizophrenia.  As these matters have 
not been procedurally developed for appellate review, the 
Board refers them back to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue involving service connection for a heart condition has 
been obtained, and no further development is necessary to 
comply with the Veterans Claims Assistance Act of 2000.

2.  No medical evidence establishes that the veteran suffers 
from an organic heart disorder related to his military 
service. 




CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he currently suffers from a heart 
disorder as a result of having been exposed to herbicides 
and/or nerve gas while serving in Vietnam.  In particular, he 
claims that he has an abnormal electrocardiogram (EKG) which 
is evidence of a heart disorder.  For the reasons that 
follow, the Board disagrees and finds that the preponderance 
of the evidence is against the veteran's claim.

I.  Duty to Assist

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) 
(VCAA), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects this claim as it was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statement of the case and supplemental statements of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran and 
his representative of the evidence necessary to substantiate 
his claim; specifically, these documents notify the veteran 
of the need for competent medical evidence showing that he 
currently has a heart disorder related to an incident, injury 
or disease during active service.  The RO also notified the 
veteran of the presumptive provisions pertaining to exposure 
to herbicides.  Under these circumstances, the Board finds 
that the notification requirement has been satisfied even 
though the RO did not have an opportunity to apply the 
specific provisions of the VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has been afforded recent VA 
examinations in connection with his claim for service 
connection for a heart disorder, and was afforded a hearing 
before the undersigned member of the Board in May 2001.  The 
veteran has not referenced any unobtained evidence that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  The veteran testified that service 
medical records documented that he had a heart condition in 
service but that a commanding officer destroyed these records 
because he held a personal grudge against the veteran.  As a 
result, the Board finds that any attempt to obtain any such 
records would be futile.   See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (stating that the efforts to obtain outstanding 
relevant records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.)

The Board also points out that the veteran submitted a 
written statement which was received by the Board in June 
2001.  The veteran, in essence, stated that he collapsed and 
suffered a mild heart attack in service, and that VA 
falsified his records.  As this is merely another lay 
statement by the veteran in support of his claim, the Board 
finds that RO consideration of this evidence in not 
necessary.  38 C.F.R. § 19.37(b) (2000).

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, such as cardiovascular 
disease and hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree (10 
percent) within one year of discharge from service.  38 
U.S.C.A.          §§ 1101, 1110, 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to these regulations, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed in 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a 
veteran was exposed to Agent Orange during active military, 
naval, or air service, the following diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lungs, bronchus, 
larynx, or trachea), and soft-tissue sarcomas.  38 C.F.R. § 
3.309(e).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  38 U.S.C.A. § 1116 (West 1991); 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  If a disorder is not listed in 38 C.F.R. § 3.309(e), 
the presumption of service connection related to Agent Orange 
is not available, and the presumption of exposure to 
herbicides is also precluded.  McCartt v. West, 12 Vet. App. 
164 (1999).  However, even if an appellant is found not 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

Finally, to the extent that the veteran's claims of exposure 
to "nerve" gas constitute a claim that he was exposed to a 
specified vesicant agent in service, the Board notes that 
service connection may be established on a presumptive basis 
for certain conditions (including chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung cancer (except mesothelioma), 
squamous cell carcinoma, or a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease or acute nonlymphocytic leukemia) if, 
during active military service, the veteran had full-body 
exposure to nitrogen or sulfur mustard or Lewisite and 
subsequently develops the condition.  38 C.F.R. § 3.316 
(2000).

III.  Discussion

In the present case, the veteran's military records reflect 
that he served in the Republic of Vietnam during the Vietnam 
era.  However, his service medical records make no reference 
to any cardiovascular problems.  Of particular relevance, his 
separation examination performed in April 1972 reflects that 
his blood pressure was 108/70, with a pulse of 72 beats per 
minute.  No cardiovascular abnormalities were identified.

Post-service medical records also fail to show that the 
veteran suffers from a heart disability related to his 
military service.  A November 1997 Holter monitor report from 
the Ozarks Medical Center shows a normal sinus rhythm with 
rare atrial premature depolarizations and ventricular 
premature depolarizations.  The veteran also underwent a VA 
examination in November 1997, at which time he claimed that 
he had been diagnosed with an abnormal EKG.  He reported 
infrequent dizziness when standing, but denied chest pain, 
shortness of breath, angina, abnormal sweating, nausea, and 
syncope.  Physical examination showed a blood pressure 
reading of 122/80 while sitting and 124/80 while lying down.  
An EKG showed a normal sinus rhythm with a non-specific and 
T-wave abnormality.  The examiner discussed these findings 
with the chief of medicine who also reviewed the EKG report.  
Although the chief of medicine could not explain the non-
specific ST-T wave, she said it was not uncommon and was an 
otherwise normal sinus rhythm.  Under the diagnosis section, 
the examiner noted "electrocardiogram normal sinus rhythm, 
nonspecific ST-T wave abnormality." 

The veteran was afforded a VA cardiovascular examination in 
January 1998.  The veteran reported a history of collapsing 
in 1971, 1993 and 1995.  However, the examiner found no 
significant cardiac history.  A multigated angiogram (MUGA) 
scan was performed which showed a normal left ventricular 
ejection fraction (LVEF) of 55% without focal wall motion 
abnormality.  The examiner concluded that there was no 
rheumatic heart disease, no arteriosclerotic heart disease, 
no hypertension, and no heart disability present. 

At a May 2001 hearing before the undersigned member of the 
Board, the veteran expressed his belief that he currently 
suffered from a heart condition as a result of having been 
exposed to herbicides and nerve gas while serving in Vietnam.  
He related an incident in which he was standing near an 
unidentified canister when it was opened.  He said he was 
able to smell what be believed to be gas.  He said he began 
to walk away but collapsed after walking only twelve feet.  
He alleged that another soldier who was also standing nearby 
had died a week later.  After this incident, he said the gas 
in the container was sprayed in a room and that he and other 
soldiers were ordered to enter the room and inhale the fumes, 
which had a sweet scent.  In addition, the veteran said he 
was exposed to Agent Orange while in Vietnam, which he 
described as a large white cloud.  He stated that heart 
problems were identified on several occasions in service, 
including a medical examination performed in 1972 in 
Brooklyn, New York, but that all pertinent records were 
destroyed by a superior who resented the veteran because of a 
period in which he was absent without leave (AWOL). 

In correspondence received at the Board in June 2001, the 
veteran stated that he collapsed and suffered a mild heart 
attack in service.  He then accused VA of falsifying his 
records, but did not elaborate.  He also reported a family 
history of heart disease, stating that his biological father 
received a medical discharge from the military for a bad 
heart.  

After reviewing the merits of the case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a heart 
disorder as a result of exposure to herbicides and/or nerve 
gas.  The veteran's service in the Republic of Vietnam during 
the Vietnam War era is not in dispute.  However, the veteran 
has not presented medical evidence establishing that he 
currently has an organic heart disability related to his 
military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  The only objective 
finding includes a findings of a non-specific and T-wave 
abnormality on EKG examination, which, by itself, does not 
constitute a disability as the January 1998 cardiologist 
found no rheumatic heart disease, no arteriosclerotic heart 
disease, no hypertension and, fact, no heart disability at 
all.  The Board notes that a VA physician said the EKG 
finding was not uncommon and was an otherwise normal sinus 
rhythm. 

Despite the veteran's assertions that he currently suffers 
from a heart condition, as a layperson without medical 
expertise or training, his statements alone are insufficient 
to establish the presence of this claimed disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions 
of medical etiology cannot constitute evidence to render a 
claim well grounded under section 5107(a)); Espiritu, 2 Vet. 
App. at 494-495 (laypersons are not competent to render 
medical opinions).  Thus, the veteran's statements concerning 
the presence of a current heart disability related to service 
are of limited probative value, particularly in light of the 
medical evidence showing no such disorder.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a heart disability.  Accordingly, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies.  
VCAA, Pub. L. No. 106-475,   § 4, 114 Stat. 2096, 2098-99 
(2000).  Thus, the appeal is denied.



ORDER

Entitlement to service connection for a heart disorder as a 
result of exposure to herbicides and/or nerve gas is denied.


REMAND

The veteran claims that he currently suffers from PTSD as a 
result of having been assaulted on two occasions while 
serving in Vietnam.  He related that the first incident 
occurred while playing soccer with some kids in Saigon, at 
which time two Vietnamese civilians approached him and 
knocked him down.  He said he received no medical attention 
but reported the incident to a Lieutenant Commander Whitman.  
He said the second incident occurred while walking down a 
street in Saigon after a night of drinking.  He reported that 
a scuffle broke out after he felt someone place a knife to 
his back.  He stated that the man hit him in the eye with a 
rock and tore his tear duct.  He said he received medical 
attention in Saigon and was later transferred to Fitzsimmons 
after stopping in Japan.  He said he later went AWOL. 

In correspondence received in June 2001, the veteran stated 
that "I had to go off base to capture a V.C. who took shots 
at us was scared at first and that still bothers me and not 
the part of getting him except the worry (stress) of others 
and him getting the drop on me.  They told me they shot 
him."  This appears to be the first time the veteran raised 
this stressor.

Service connection for PTSD requires the following three 
elements: [1] medical evidence establishing a diagnosis of 
the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 
137 (1997). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is determined through military citations or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the veteran's 
testimony is found to be satisfactory, e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R.            
§ 3.304(d), (f).  However, if it is determined that a veteran 
did not engage in combat with the enemy, or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain some corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
Such corroborative evidence cannot consist solely of after-
the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In reviewing the veteran's PTSD claim, the Board notes that 
since the veteran's principal claimed stressors, two in-
service assaults, are not combat-related stressors, the 
record must contain evidence which corroborates the veteran's 
claim as to the occurrence of these claimed stressors.  The 
Board notes that the veteran's service medical records do 
indicate that the veteran was struck in the eye in August 
1971 by a rock thrown by a Vietnamese civilian.  However, the 
other stressors related by the veteran have yet to be 
verified.  The Board observes that, during the pendency of 
the veteran's appeal, the Court issued a decision in Patton 
v. West, 12 Vet. App. 272, 277 (1999), in which it noted that 
in the particular case of claims of PTSD due to a personal 
assault, VA has established special procedures for 
evidentiary development.  These procedures, which became 
effective in February 1996, take into account the fact that 
since personal assault is an extremely sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  These procedures thus acknowledge the 
difficulty veterans face in establishing the occurrence of 
the stressor through standard evidence, and the need for 
development of alternate sources of evidence.  See VA 
Adjudication Procedure Manual M21-1 (hereinafter Manual M21-
1), Part III, paragraph 5.14c (Feb. 20, 1996) (substantially 
enlarging on the former Manual M21-1, Part III, paragraph 
7.47c(2) (Oct. 11, 1995)).  Alternate sources that may 
provide credible evidence of an in-service personal assault 
include medical or counseling treatment records following the 
incident, military or civilian police reports, reports from 
crisis intervention or other emergency centers, statements 
from confidants or family, copies of diaries or journals, or 
behavior changes documented or observed at the time of the 
incident, such as obsessive behavior at the time of the 
incident, termination of primary relationships, or alcohol 
and drug abuse.  Evidence that documents any such behavioral 
changes may require interpretation by a VA neuropsychiatric 
physician to determine whether such evidence bears a 
relationship to the medical diagnoses.  See M21-1, Part III, 
para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).  In addition, the Court in Patton noted that in 
two places the MANUAL M21-1, Part III, 5.14(c)(3) and (9), 
appears improperly to require that the existence of an in-
service stressor be shown by "the preponderance of the 
evidence" and holds that any such requirement, however, would 
be inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.              § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations, and are binding on VA.  Cohen, 10 Vet. App. at 
137; YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 
Vet. App. at 272.  Under these circumstances, the Board finds 
that additional development in needed before it can 
adjudicate the veteran's claim for service connection for 
PTSD. 

The Board also points out that it is unclear from the record 
whether the veteran actually suffers from PTSD.  At an 
October 1997 VA psychiatric examination, the examiner 
recorded the veteran's history concerning the two alleged 
assaults in Vietnam before conducting a mental status 
examination.  The examiner determined that the veteran had an 
anxiety disorder and a history of alcohol abuse in full 
remission.  It was noted that the veteran exhibited some 
symptoms of PTSD but did not meet the full criteria for such 
a diagnosis based on DSM-IV.  At a VA psychiatric examination 
in September 1998, the veteran reported the incident in 
Vietnam in which "someone threw rocks at him."  Following a 
mental status examination, the examiner concluded that the 
veteran's symptoms were not consistent with PTSD, given that 
he was able to sleep well and did not experience intrusive 
memories regarding Vietnam.  Furthermore, the record shows 
that the veteran underwent psychiatric treatment at the 
Ozarks Medical Center from November 1997 to March 1998.  
Records from that facility reflect, in essence, that the 
veteran's symptoms were attributed to a diagnosis of paranoid 
schizophrenia.  None of these reports mentions PTSD. 

On the other hand, however, several reports have recently 
been submitted which indicate that the veteran may suffer 
from PTSD.  In February 1998, the veteran was evaluated by a 
VA psychologist who recorded the two incidents in which he 
was allegedly assaulted.  The diagnostic impression was PTSD 
(provisional).  In an August 1998 counseling report from AVA, 
a psychiatrist stated that the veteran had some symptoms of 
PTSD related to his tour of duty in Vietnam.  The symptoms 
identified were nightmares, flashbacks, anxiety, and 
paranoia.  A November 1998 progress note from Heart of the 
Ozarks Counseling Services also listed diagnoses of 
schizophrenia, paranoid type, and PTSD.  

It is therefore unclear whether the veteran suffers from 
PTSD.  Accordingly, in light of the evidence of record and 
the recent amendment concerning the duty to assist, the Board 
finds that the veteran should be afforded a VA psychiatric 
examination to determine whether he suffers from PTSD, and, 
if so, whether it is related to any verified in-service 
stressors.  See VCAA.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his psychiatric disorder 
since the time of the last request for 
such information.  The RO should also 
request from the veteran information 
regarding his claim for disability 
benefits with the Social Security 
Administration (SSA).  After obtaining 
any necessary authorization, any 
identified treatment records not 
presently associated with the claims file 
should be secured and associated with the 
claims file.  As well, any available SSA 
records, including related medical 
records, relevant to the veteran's 
disability claim with that agency should 
be requested and associated with the 
claims folder.  If no additional records 
have been identified or are otherwise 
unavailable, the RO should so indicate.

2.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incidents in service, to 
include a detailed description of the 
pertinent incidents, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
others who have knowledge of the 
incidents.

3.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claim for 
service connection for PTSD, to include 
statements from relatives.  He should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors he 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
can not be conducted.  The RO should then 
request any supporting evidence from 
alternative sources identified by the 
veteran and any additional alternative 
sources deemed appropriate, including 
military police records, if the veteran 
has provided sufficiently detailed 
information to make such request 
feasible.

4.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor(s) 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The claims file, a separate copy of this 
remand, and a list of the stressor(s) 
found by the RO to be corroborated by the 
evidence must be provided to the examiner 
for review, the receipt of which should 
be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether the in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must explain whether and how 
each of the diagnostic criteria is or is 
not satisfied, and identify the 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
veteran's claims folder.

6.  The RO must then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.

7.  When the development requested has 
been completed, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD with consideration of all pertinent 
law, regulations, and M21-1, Part III, 
5.14(c).  Any additional action required 
to comply with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should also be 
undertaken.  If the benefit sought is not 
granted, the veteran and his attorney 
should be furnished a supplemental 
statement of the case, and be afforded 
the applicable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



